DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A: Figure 1 in the reply filed on 11/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant canceled all nonelected claims in the reply filed 11/24/2021.  Claims 1-10 and 21-28 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sander et al. (US 2013/0253546) in view of Schaeffer et al. (US 2005/0149166).

an elongate body (10 and 150 in Figures 1-3F and 11-12G, respectively) forming a lumen (18 in the embodiment of Figures 1-3F; 152 in the embodiment of Figures 11-12G) and comprising proximal and distal portions (16/154), a length (the x-axis as shown in Figures 1-3F and 11-12G) and a diameter (the y-axis as shown in Figures 1-3F and 11-12G);
the elongate body (10/150) having an elongate tubular formation (shown in Figures 1 and 12E) and a foreshortened configuration (shown in Figures 3A-3F and 12F-12G) where the proximal portion expands into a proximal retention member (16/154) and the distal portion expands into a distal retention member (element 16/154 opposite the proximal retention member) leaving a cylindrical saddle region (22 in Figures 1-3F; the cylindrical cover of lumen 152 in Figures 11-12G) therebetween. See paragraphs [0039-0042] and [0050-0060].
In use (as per the method of Claim 23), Sander teaches that the device is delivered by advancing a tissue-penetrating element (endoscope “E”; see Figures 12A-12E), the tissue-penetrating element E comprising a lumen WC having the medical device disposed therein for delivery.  The distal and proximal portions of the device are expanded into distal and proximal retention members 16/154 after the device is moved into position between the first and second body lumens, as illustrated in Figures 12A-12F.  See paragraphs [0050-0060].
Sander does not explicitly teach that the device further comprises a plurality of proximal and distal tissue-engaging elements disposed along an outer surface of the 
Schaeffer teaches a tubular medical device for connecting first and second body lumens (Figures 20-21), the device comprising at least one retention member 300 and a cylindrical region 302 attached thereto. The retention member 300 and cylindrical region 302 may each have a plurality of barbs (312, 314) extending therefrom, the barbs being attached to the outer surface of the device and extending radially outward and elevated therefrom to engage adjacent tissue (as per Claims 2-5 and 26), thereby anchoring the device and preventing movement relative to the first and second body lumens (see paragraphs [0117-0118]).  Specifically, Schaeffer teaches that these barbs may be provided in a plurality of locations on the cylindrical region 302, and also on the retention member 300 [0117-0118].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Sander’s medical device to have a plurality of tissue-engaging barbs disposed along the outer surface of and extending radially outward from the proximal and distal portions of the cylindrical region and also from the retention elements, as suggested by Schaeffer, in order provide additional means for securing the device in its desired position within the body. 

With respect to Claims 6 and 7, the combination of Sander and Schaeffer as proposed with respect to Claims 1 and 2 above reasonably suggests tissue-engaging barbs having unattached second ends that are elevated about the outer surface of the cylindrical saddle region at the proximal and distal ends thereof.  These barbs are 

With respect to Claim 8, Sander teaches that a surface of the proximal retention member and a surface of the distal retention member are configured to contact the inner surfaces of tissue walls of a first body lumen and a second body lumen, respectively. See Figures 12A-12F; paragraphs [0039-0042] and [0050-0060].
With respect to Claim 9, Sander teaches that the tissue walls (GBW and IW in Figures 12A-12F) are apposed between the proximal and distal retention members (16/154) along the cylindrical saddle region (22/152).  See Figures 1-3F and 11-12F. 

With respect to Claims 21 and 22, Sander teaches that the surfaces of the proximal and distal retention members (16/154) configured to contact the inner surfaces of the tissue wall of the first and second body lumens, respectively, are substantially planar surfaces.  These surfaces extend substantially perpendicularly to the circumference of the cylindrical saddle region (22/152).  See Figures 3A-3F and 12F-12G; paragraphs [0039-0042] and [0050-0060]. 

With respect to Claims 24 and 25, the combination of Sander and Schaeffer as proposed with respect to Claim 23 above reasonably suggests tissue-engaging barbs having unattached second ends that are elevated about the outer surface of the cylindrical saddle region at the proximal and distal ends thereof.  These barbs are 

With respect to Claim 27, Sander teaches that a surface of the proximal retention member and a surface of the distal retention member are configured to contact the inner surfaces of tissue walls of a first body lumen and a second body lumen, respectively. See Figures 12A-12F; paragraphs [0039-0042] and [0050-0060].

Allowable Subject Matter
Claims 10 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are drawn to the device and method of Claims 9 and 25, respectively, wherein a portion of the tissue wall of the first body lumen engaged by the plurality of proximal tissue-engaging elements deflects along the cylindrical saddle region toward the distal retention member, and a portion of the tissue wall of the second body lumen engaged by the plurality of distal tissue-engaging elements deflects along the cylindrical saddle region toward the proximal retention member.  This configuration is shown in Figure 2F of the instant application:

    PNG
    media_image1.png
    476
    700
    media_image1.png
    Greyscale

The prior art does not teach or suggest a method of inserting a tissue anchoring device having barbs that are configured to engage the tissue walls in this manner.  Instead, Sander and the other prior art teach that tissue is apposed such that the tissue walls remain parallel to each other (as shown in Figure 12f of Sander).  Accordingly, the combination of Sander and Schaeffer as proposed above would result in a device having tissue-engaging elements that engage the tissue in the configuration as shown in Figure 12f of Sander.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Sander’s device to engage tissue in the claimed manner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shin (US 2013/0012939) teaches a device for forming an anastomosis, the device comprising a proximal retention member, a distal retention member, and a cylindrical saddle region therebetween (Figures 1-11)
Brenneman et al. (US 8,926,545) teaches a device for establishing an arteriovenous fistula, the device comprising a proximal retention member, a distal retention member, and a cylindrical saddle region therebetween (see Figures 1-46b).
Vardi (US 8,337,388) teaches cylindrical device for implantation into the gastrointestinal tract, the device having a plurality of barbs 124 on the outer surface thereof for securing the device to the tissue wall (see Figure 19). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781